DETAILED ACTION
	This Office action is in response to the election filed 20 April 2022.  Claims 1-20 are currently pending; claims 12-20 have been withdrawn by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, claims 1-11, in the reply filed on 20 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "bottom top surface" in lines 12 and 13.  It is unclear which surfaces of the first conductive via and second conductive via these limitations are intended to refer to.  For the purposes of examination, the Examiner assumes the above limitations refer to a top surface of the first conductive via and second conductive via, respectively.  Claims 2-11 depend directly or indirectly on claim 1 and thus also contain the above indefinite limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0271283 A1 to Lee et al. (hereinafter “Lee”).
Regarding claim 1, as best understood, Lee (Figs. 10, 11, 15) discloses a redistribution circuit structure, comprising: 
a first dielectric layer 130’/140 (¶¶ 0017-18); 
a first conductive via TV (¶ 0017) embedded in the first dielectric layer 130’; 
a first patterned seed layer 150A (Fig. 10; ¶ 0027) covering the first conductive via TV and a portion of the first dielectric layer 130’; 
a first redistribution wiring 162 (Fig. 10; ¶ 0021) covering the top surface of the first conductive via and the top surface of the first dielectric layer; 
a second dielectric layer (dielectric layer on 162 of Fig. 10; see Fig. 11; ¶ 0037) covering the first dielectric layer 130’ and the first redistribution wiring 162; and 
a second conductive via (via above 162 of Fig. 10; see Fig. 11; ¶ 0037) disposed on the first redistribution wiring 162, the second conductive via being electrically connected to the first redistribution wiring (Fig. 11), wherein a first angle between a bottom top surface of the first conductive via TV and a sidewall of the first conductive via TV is less than a second angle between a bottom top surface of the second conductive via (via above 162 of Fig. 10; see Fig. 11) and a sidewall of the second conductive via (Fig. 11).
Regarding claim 2, Lee (Fig. 11) discloses the structure as claimed in claim 1, wherein a first level height offset is presented between a top surface of the first conductive via 162 (labeled in Fig. 10) and a top surface of the first dielectric layer 130’/140.
Regarding claim 3, Lee (Fig. 11) discloses the structure as claimed in claim 1, wherein a second level height offset is present between a top surface of the second conductive via (via above 162 of Fig. 10; see Fig. 11) and a top surface of the second dielectric layer (dielectric layer on 162 of Fig. 10; see Fig. 11).
Regarding claim 4, Lee (Fig. 11) discloses the structure as claimed in claim 1, wherein the top surface of the first conductive via 162 (labeled in Fig. 10) is lower than the top surface of the first dielectric layer 130’/140 (Fig. 11).
Regarding claim 5, Lee (Fig. 11) discloses the structure as claimed in claim 4, wherein the top surface of the second conductive via (via above 162 of Fig. 10; see Fig. 11) is higher than the top surface of the second dielectric layer (dielectric layer on 162 of Fig. 10; see Fig. 11).
Regarding claim 10, Lee discloses the structure as claimed in claim 1 further comprising a bottom patterned seed layer covered by the first conductive via TV (¶ 0011 - disclosing formation by plating, requiring a seed layer; see also ¶ 0023).
Regarding claim 11, Lee (Fig. 11) discloses the structure as claimed in claim 1, wherein the first patterned seed layer 150A is between the first redistribution wiring 162 and the first conductive via TV and between the first redistribution wiring 162 and the first dielectric layer 130’/140.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 6, Lee discloses the structure as claimed in claim 4, however fails to expressly disclose wherein the top surface of the second conductive via is lower than the top surface of the second dielectric layer.  
Regarding claim 7, Lee discloses the structure as claimed in claim 1, however fails to expressly disclose wherein the top surface of the first conductive via is higher than the top surface of the first dielectric layer.
Regarding claim 8, Lee (Fig. 11) discloses the structure as claimed in claim 7, wherein the top surface of the second conductive via (via above 162 of Fig. 10; see Fig. 11) is higher than the top surface of the second dielectric layer (dielectric layer on 162 of Fig. 10; see Fig. 11).
Regarding claim 9, Lee discloses the structure as claimed in claim 7, however fails to expressly disclose wherein the top surface of the second conductive via is lower than the top surface of the second dielectric layer.
Regarding claims 6, 7, and 9, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Here, the following limitations are considered mere dimensional limitations: “the top surface of the second conductive via is lower than the top surface of the second dielectric layer” as in claims 6 and 9; “the top surface of the first conductive via is higher than the top surface of the first dielectric layer” as in claim 7.  The instant disclosure is silent as to a particular unobvious purpose, unexpected result, or criticality of the above dimensional limitations, and thus are found to be prima facie obvious.  Additionally, it is clear that the above dimensional limitations are not critical to the invention because claims 4 and 5 recite the opposite dimensional limitations.   
Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).  
Here, the differences between prior art Lee and the claimed invention are recitations of relative dimensions (i.e., height of conductive vias relative to other layers) of the recited layers and relationships between them (e.g., lower than, higher than).  A device having the claimed relative dimensions would not perform differently than the device of Lee.  Thus, the claimed invention is not patentably distinct from the device as disclosed by Ju, and it would have been a routine expedient within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ju to include the above layer thicknesses.  See also, MPEP 2144.04(IV)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
26 July 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813